Citation Nr: 0506181	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  04-12 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1967 to 
August 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

(The issue of entitlement to payment for the cost of 
unauthorized medical expenses associated with unauthorized 
medical treatment from Thomas Hospital on June 23, 2003 is 
the subject of a separate remand.)


REMAND

The veteran asserts that he is entitled to an evaluation in 
excess of 50 percent for his service-connected PTSD, and that 
his PTSD precludes him from engaging in substantially gainful 
employment consistent with his education and his occupational 
experience.  The veteran last worked as a golf course manager 
and prior to that, as an attorney.  The veteran is only 
service-connected for PTSD, currently rated as 50 percent.  

The veteran's most recent PTSD examination for VA purposes 
was conducted in December 2002.  The veteran's 
representative, in a June 2004 statement, suggested that this 
PTSD examination was "inadequate on its face" because the 
examiner did not review the claims folder prior to 
examination, and that the examination was stale and contained 
conjecture about possible employment.  

The Board notes that the record contains an April 2002 
statement by Dr. Law, a professor in charge of the masters 
program in counseling at the University of South Alabama, and 
a former VA psychologist.  Through Vocational Rehabilitation 
Services, the veteran was enrolled at this university and 
placed in an internship program.  Dr. Law submitted a letter 
to the Social Security Administration (SSA) indicating that 
he did not believe that the veteran was a suitable candidate 
for vocational rehabilitation.  Dr. Law described the 
veteran's PTSD as severe and chronic, and believed that the 
veteran had a marked impairment in social function and in his 
ability to maintain sufficient concentration, persistence, 
and pace.  It was noted that the veteran showed symptoms of 
autonomic arousal and psychic numbing.  Dr. Law further 
indicated that the veteran's ability to cope with the daily 
stresses in a work environment was severely limited by his 
PTSD.  Dr. Law stated that because of the severity of the 
veteran's PTSD and depression, he did not believe that the 
veteran could meet the mental demands of a sedentary, 
unskilled occupation.  Dr. Law concluded that the veteran had 
a severe, permanent occupational impairment, and commented 
that the veteran's ability to cope with stress was virtually 
nonexistent.  

In December 2002, the veteran underwent a VA examination for 
PTSD.  The veteran told the examiner that he had to drop out 
of the counseling and internship program.  According to the 
examination report, the examiner stated that the veteran's 
unsuccessful attempt at completing the internship program did 
not appear to be due to PTSD.  However, as noted above, in 
arriving at this opinion, the examiner did not have the 
opportunity to review the claims folder, including the SSA 
records and Dr. Law's statements, in particular.  
Consequently, the Board finds that an additional VA 
examination is necessary in order to evaluate the current 
severity of the veteran's PTSD after a full review of the 
claims folder.  The examination report should also include an 
opinion as to whether the veteran's service-connected PTSD 
has rendered him unable to obtain and maintain gainful 
employment.  

Accordingly, the case is remanded for the following action:

1.  The RO should obtain the veteran's 
records from Vocational Rehabilitation 
Services.  All records obtained should be 
associated with the claims folder.

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected PTSD.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.  The report 
should contain a detailed account of all 
manifestations of PTSD.  The examiner is 
requested to assign a numerical code for 
the Global Assessment of Functioning 
score, and include a definition of the 
numerical code assigned.  All indicated 
tests and studies should be conducted.  

Moreover, the examiner should comment on 
the extent to which the service-connected 
PTSD impairs the veteran's occupational 
and social functioning.  The examiner 
should also reconcile any opinion with 
Dr. Law's April 2002 statements, and any 
newly obtained evidence from Vocational 
Rehabilitation Services.  A complete 
explanation for any conclusions reached 
would be helpful in adjudicating the 
total rating claim.  

3.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the increased rating 
claim for PTSD and the TDIU claim, taking 
into consideration any newly obtained 
evidence.  All applicable laws and 
regulations should be considered.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2004).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




